Citation Nr: 1715882	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from January 1969 to August 1970, with subsequent service in the Washington State Army National Guard from July 1, 1975 to June 18, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea, which the available evidence indicates was initially diagnosed in 2007.  The Board finds that remand is necessary to address due process deficiencies in developing this claim.  

VA has a duty to assist the Veteran in substantiating his claim.  This duty includes making reasonable efforts to help the Veteran procure pertinent records. See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c).  Reasonable efforts to help obtain records that are in Federal custody, such as service personnel records and other military records, consist of making as many requests as are necessary to obtain them. 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159(c)(2).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  

The Board notes that a "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).  

It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The Veteran has submitted lay statements indicating that he did not first start to notice symptoms of daytime sleepiness until 2001, and also explains that he had a car accident in 2001 that was caused by him falling asleep at the wheel. Personnel records on file indicate that the Veteran received mobilization orders on April 23, 2007 but after having received a diagnosis of sleep apnea from a private physician was placed on a temporary medical profile in May 2007.  As the Veteran's mobilization orders directed him to report for active duty in June 2007, his temporary medical profile extended until August 2007, and he was discharged from the National Guard on June 18, 2007, the Veteran never entered into active duty service in 2007.

In the instant appeal, the Veteran is claiming service connection for a disability of sleep apnea during his National Guard service that is neither claimed as an injury, nor is it shown to be an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Thus, the only service which could potentially prove pertinent in this matter is shown to be ACDUTRA rather than INACDUTRA.

The Veteran's National Guard service treatment records have been associated with the claims file.  The Veteran's Report of Separation from the Washington State National Guard documented 32 years, 5 months, and 12 days of service from January 1975 to June 18, 2017.  There are additional personnel records that document two periods of ACDUTRA, one from January 3, 1993 to February 18, 1993 and another from June 10, 1995, to July 9, 1995.  However, the Veteran provided Board hearing testimony explaining that he routinely performed National Guard duties on the weekends, and given the long period of the Veteran's National Guard service as documented, the records suggests possible additional ACDUTRA service.

The Veteran has submitted a December 2008 lay statement indicating that over the course of his service he has been exposed to many chemicals in the course of his duties as an aircraft repairman.  He has suggested that his current sleep apnea condition may be due to exposure to such chemicals.  While there are service treatment records and examinations from his National Guard service, there is no indication as to whether any such records were generated during a period of active duty for VA purposes.  Additionally, although private treatment records pertaining to the Veteran's April 2007 sleep apnea diagnosis are currently associated with the claims file, it is unclear if there are additional personnel records related to the Veteran's temporary medical profile outstanding.

Accordingly, the case is REMANDED for the following action:

1. The RO should make appropriate efforts to verify the dates of all ACDUTRA.  Attempt to obtain and associate with the claims file the Veteran's complete National Guard service personnel records and any other documentation which may contain information regarding any periods of ACTDUTRA.  All appropriate service departments, Federal agencies, and/or state agencies should be contacted in this regard.  Each such contact, and each response as well as all documentation received, must be reflected in the claims file.

2. After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

